COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          Brian Cweren and The Cweren Law Firm, PLLC v. Eureka
                              Multifamily Group, L.P., Rene Campos, Jimmy Arnold, and Chris
                              Robertson

Appellate case number:        01-21-00470-CV

Trial court case number:      2021-18448

Trial court:                  55th District Court of Harris County

        Appellants, Brian Cweren and The Cweren Law Firm PLLC, have filed a notice of appeal
of the trial court’s denial of their Motion to Dismiss Under the Texas Citizens Participation Act.
On April 12, 2022, we abated this appeal while the parties participated in mediation.

       On July 11, 2022, appellants filed an unopposed motion to reinstate and proceed with the
appeal. Appellants advised the Court that the “[p]arties were unsuccessful in their attempts to
mediate th[e] matter and settlement discussions ha[d] ceased.” Appellants thus requested that the
Court “reinstate and proceed with the appeal.”

       We grant appellant’s motion and REINSTATE the appeal on the Court’s active docket.

       It is so ORDERED.

Judge’s signature: _____/s/ Julie Countiss_________
                    Acting individually  Acting for the Court


Date: ___July 14, 2022_______